ON Application foe Rehearing.
Bermudez, C. J.
While considering the letter and spirit of Article 857, C. P., which authorizes the granting of the writ invoked, when a a judge refuses to hear a party or his witness, wo said, that this meant an (wbitrwy refusal, hut not a rejection of testimony, because inadmis-sable. As we found that the ruling 'complained of was not that of character, We declined interference.
The relators, however, complain .that we did not review the ruling and determine whether it was or not authorized.
*483They argue that an arbitrary ruling’ is one without reason, and that, therefore, this court should consider the reason which induced the refusal, in order to determine wlither it was or not arbitrary.
Evidently, the relators misunderstand both the functions of the writ of certiorari and the meaning of the word arbitrary.
The writ is a mandate which commands the transmission to the court which issues it, of judicial proceedings had in an inferior court, in an unappeable case, that the validity of those proceedings may be ascertained and pronounced upon. C. P. 855, 858. It issues to test the regularity, the validity in point of form, not the correctness in point of substance, of a court of justice; otherwise, cases not appeal-able could always be brought up for review in that mode.
In the present instance, the judges of the Court of Appeals have declined to consider the written testimony because not legally stamped. They had jurisdiction over the case and over all incidental matters growing out of it. The proceedings transmitted show that they have exercised their jurisdiction in the form prescribed by law.
Their ruling is not an arbitrary one. It is not one made without reason, or against reason; it does not appear to be despotic or t5rranical, or to have been prompted by whim or caprice. They argue elaborately and refer to decisions made by them in similar casé, to the same effect.
It may well be, that they have erred in declining to consider the testimony, in the absence of any objection from the opposite party; that the testimony should not at all have been stamped; that the omission, if any, was caused by stamping it before submission of the cause on appeal or that the law refers only to testimony taken by an officer of the court, during session; that the testimony as offered by the parties should have been deemed as a partial statement of facts, made before appeal; that the law does not authorize the appellate court proprto motto to refuse to consider unstamped testimony, where the parties agree to submit their case on such, or for any other reason.
However that may be, the error, if any was committed, cannot be reviewed as is attempted to be done. Were it otherwise, the functions of the proceeding would be perverted and the mandate transformed into a writ of error. Our appellate jurisdiction is well defined by the organic law and cannot be extended even by the Legislature. Although the Constitutional article which has conferrd upon this Court a supervisory control over inferior courts, extends to both appealable and unappealable cases, still it was not designed to enlarge our appellate jurisdiction. It authorizes us to pass upon the correctness,, in point of form only, of the rulings and decrees of inferior tribunals in unappealable matters. 32 A. 1222; 33 A. 15,256.
Application refused.